ACCEPTED
                                                                                                      01-14-00969-CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                  2/5/2015 9:51:15 AM
                                        LAW OFFICE OF                                            CHRISTOPHER PRINE
                                                                                                               CLERK
                               TODD H. TINKER, P.C.
P.O. Box 802606                                                                    Ph: (214) 914-3760
Dallas, Texas 75380                                                               Fax: (214) 853-4328
                                                                                 FILED IN
                                                                         TinkerLaw@TinkerLaw.com
                                                                          1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          2/5/2015 9:51:15 AM
                                              February 5, 2015
                                                                          CHRISTOPHER A. PRINE
                                                                                  Clerk




Mr. Chris Daniel
Harris County District Clerk
201 Caroline, Suite 420
Houston, Texas 77002

                        RE:    Cause no.: 2012-56941; Black v. Smith Protective Services, Inc.

Dear Mr. Daniel:

       On December 10, 2014 I e-filed a Notice of Appeal and Docketing Statement in the
above-referenced matter. Apparently the filing was rejected because I filed the two documents
separately. I refiled both via e-file that same day. The envelope number for the Notice of Appeal
is 3441240 and the time filed shows as 1:19:04 p.m. The online Harris County records shows
the Notice of Appeal.

       However, in speaking with the Court of Appeals clerk this morning, they do not show that
my Notice of Appeal was forward to them or that any cross-appeal has been filed. Accordingly, I
am requesting that you transmit/re-transmit the Notice of Appeal filed on December 10, 2014.

       Thank you for your assistance. Please do not hesitate to contact me if any further
information is needed.

                                              Respectfully,



                                              Todd H. Tinker

cc:      Patrick Hubbard, Esq.
         Christopher Prine, Clerk, 1st Court of Appeals